UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7370



In Re:   JOHN PATRICK MCSHEFFREY,

                                                          Petitioner.




          On Petition for Writ of Mandamus.    (CA-03-663)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Patrick McSheffrey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Patrick McSheffrey petitions for a writ of mandamus,

alleging that the district court has refused to file his 28 U.S.C.

§ 2241 (2000) petition. He seeks an order from this court directing

the district court to file his petition.              The district court’s

docket reflects that the district court filed and dismissed the

petition by order entered on August 29, 2003.              While we grant

McSheffrey’s motion for leave to proceed in forma pauperis, we deny

his mandamus petition.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately    presented    in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                           PETITION DENIED




                                      2